 1   HENKLEONARD, INC.
 2
     Sheri L. Leonard (SBN 173544)
     2260 Douglas Blvd, Suite 150
 3   Roseville, California 95661
     Telephone: (916) 787-4544
 4
     Fax: (916) 787-4530
 5   henkleonard@aol.com
     Attorneys for Plaintiff
 6   LORRAINE LIBERTY
 7
     SEYFARTH SHAW LLP
 8   Kiran S. Lopez (SBN 252467)
     klopez@seyfarth.com
 9   560 Mission Street, 31st Floor
10
     San Francisco, California 94105
     Telephone: (415) 397-2823
11   Facsimile: (415) 397-8549
     Attorneys for Defendant
12
     RANDSTAD PROFESSIONALS US, LLC.
13
     JACKSON LEWIS P.C.
14   Erika Barbara Pickles (SBN 215702)
     400 Capitol Mall, Suite 1600
15
     Sacramento, CA 95814
16   Telephone: (916) 341-0404
     Facsimile: (916) 341-0141
17
     Email: erika.pickles@jacksonlewis.com
18
     Attorneys for Defendant
     SUN LIFE FINANCIAL (U.S.) SERVICES COMPANY, INC.
19

20
                                   THE UNITED STATES DISTRICT COURT
21
                                    EASTERN DISTRICT OF CALIFORNIA
22

23
     LORRAINE LIBERTY,                                          CASE NO.: 2:19:-cv-01747-MCE-EFB

24           Plaintiff,

25           vs.
                                                                STIPULATION AND ORDER FOR
26   SUN LIFE FINANCIAL (U.S.) SERVICES                         DISMISSAL
     COMPANY, INC.; RANDSTAD
27
     PROFESSIONALS US, LLC.; and DOES 1
28   through 5, inclusive,
29           Defendants.

     Stipulation and Order for Dismissal Pursuant to FRCP Rule 41(a)(1)
                                                            1
 1           IT IS HEREBY STIPULATED by and between the Parties to this action through their
 2   designated counsel that the above-referenced action be and hereby is voluntarily dismissed, with
 3   prejudice, pursuant to FRCP Rule 41(a)(1). Each party shall bear their own costs and attorney’s
 4   fees.
 5   IT IS SO STIPULATED:
 6

 7   DATED: October 29, 2019                                 HENK LEONARD, INC.
 8
                                                             BY: /s/ Sheri L. Leonard
 9                                                           SHERI L. LEONARD
                                                             ROBERT P. HENK
10                                                           Attorneys for Plaintiff
                                                             LORRAINE LIBERTY
11

12
     DATED: October 29, 2019                                SEYFARTH SHAW LLP.
13

14                                                          BY: /s/ Kiran S. Lopez
                                                            KIRAN S. LOPEZ
15                                                          LINDSAY FITCH
                                                            Attorneys for Defendant
16                                                          RANDSTAD PROFESSIONALS US, LLC.
17

18

19   DATED: October 29, 2019                                JACKSON LEWIS P.C.
20
                                                            BY: /s/ Erika Barbara Pickles
21
                                                            ERIKA BARBARA PICKLES
                                                            CASEY M. CURRAN
22                                                          Attorneys for Defendant
                                                            SUN LIFE FINANCIAL (U.S.) SERVICES
23                                                          COMPANY, INC.
24

25
                                                            ORDER
26

27           In accordance with the foregoing stipulation, and good cause appearing, the above
28
     referenced matter is hereby dismissed, with prejudice, each party to bear their own costs and
29



     Stipulation and Order for Dismissal Pursuant to FRCP Rule 41(a)(1)
                                                            2
 1   attorney’s fees. The matter having now been concluded in its entirety, the Clerk of Court is
 2   directed to close the file.
 3
             IT IS SO ORDERED.
 4
     Dated: November 4, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29



     Stipulation and Order for Dismissal Pursuant to FRCP Rule 41(a)(1)
                                                            3
